Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered February 13, 1991, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Although the defendant correctly contends that the court erred in precluding him from cross-examining a prosecution witness as to the perpetrator’s appearance on the night of the crime (see, People v Kennedy, 70 AD2d 181, 186), the error was harmless beyond a reasonable doubt (see, People v Crimmins, 36 NY2d 230). There was overwhelming evidence coming from other witnesses, including the victim and the arresting officer, as to the defendant’s appearance at the time of the crime, and the fact that he was arrested within minutes after it occurred.
We have examined the defendant’s remaining contentions and find them to be without merit. Sullivan, J. P., Harwood, Balletta and Eiber, JJ., concur.